 Case 19-13752-MBK            Doc 25-4 Filed 05/26/20 Entered 05/26/20 14:29:13                Desc
                               Certificate of Service Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 Mester & Schwartz, P.C.
 Jason Brett Schwartz, Esquire
 1917 Brown Street
 Philadelphia, PA 19130
 267-909-9036
 IN RE:                                                          CASE NO.: 19-13752-MBK

 Claire V. Dwyer, Debtor                                         CHAPTER 13


                                                                 JUDGE: Michael B. Kaplan


                                   CERTIFICATION OF SERVICE
1.     I, Jason Brett Schwartz:
       ✓ represent the Creditor in the above-captioned matter.
        Am the secretary/paralegal for __________________, who represents the ________________ in
the above captioned matter.
        Am the ________________ in the above case and am representing myself.


2.     On May 26, 2020, I sent a copy of the following pleadings and/or documents to the parties listed
       in the chart below:


                              Application for Payment of Unclaimed Funds


3.     I hereby certify under penalty of perjury that the above documents were sent using the mode of
       service indicated.


DATE: May 26, 2020                                        /s/Jason Brett Schwartz
                                                        Jason Brett Schwartz, Esquire
Case 19-13752-MBK          Doc 25-4 Filed 05/26/20 Entered 05/26/20 14:29:13                Desc
                            Certificate of Service Page 2 of 3



   Name and Address of Party Served        Relationship of               Mode of Service
                                          Party to the Case
                                                                  Hand-delivered

Albert Russo                                                      Regular mail
Standing Chapter 13 Trustee CN 4853                               Certified mail/RR
                                       Trustee
Trenton, NJ 08650-4853
                                                                  Other_________________
                                                                   (As authorized by the Court or by
                                                              rule. Cite the rule if applicable.)

                                                                  Hand-delivered
Andrew T. Drake                                                   Regular mail
Dilks & Knopik, LLC
                                       As assignee to
35308 SE Center Street                                            Certified mail/RR
                                       Claire V. Dwyer
Snoqualmie, WA 98065
                                                                  Other_________________
                                                                    (As authorized by the Court or by
                                                              rule. Cite the rule if applicable.)
                                                                  Hand-delivered

Claire V. Dwyer                                                   Regular mail
114 West Westside Avenue
                                       Debtor/Claimant            Certified mail/RR
Red Bank, NJ 07701
                                                                  Other_________________
                                                                   (As authorized by the Court or by
                                                              rule. Cite the rule if applicable.)
                                                                  Hand-delivered

Bruce W. Radowitz                                                 Regular mail
636 Chestnut Street
                                       Attorney for Debtor        Certified mail/RR
Union, NJ 07083
                                                                  Other_________________
                                                                    (As authorized by the Court or by
                                                              rule. Cite the rule if applicable.)
                                                                  Hand-delivered
                                                                  Regular mail
Claire V. Dwyer
                                       Claimant Alternate
24 Aristocrat Way                                                 Certified mail/RR
                                       Address
Jackson, NJ 08527
                                                                  Other_________________
                                                                    (As authorized by the Court or by
                                                              rule. Cite the rule if applicable.)
                                                                  Hand-delivered

District of New Jersey                                            Regular mail
Peter Rodino Federal Building
                                       US Attorney                Certified mail/RR
970 Broad Street, Room 700
Newark, NJ 07102                                                  Other_________________
                                                                   (As authorized by the Court or by
                                                              rule. Cite the rule if applicable.)
Case 19-13752-MBK       Doc 25-4 Filed 05/26/20 Entered 05/26/20 14:29:13             Desc
                         Certificate of Service Page 3 of 3



                                                            Hand-delivered

U.S. Trustee                                                Regular mail
US Dept of Justice
                                    U.S. Trustee            Certified mail/RR
Office of the US Trustee
One Newark Center Ste 2100                                  Other_________________
                                                             (As authorized by the Court or by
                                                        rule. Cite the rule if applicable.)




                                        2
